Citation Nr: 0815156	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  97-23 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss, to include as secondary to service-connected left ear 
hearing loss.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected left ear hearing loss.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to June 
1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).

Procedural history

Left ear hearing loss 

In a January 1997 decision, the Board granted service 
connection for left ear hearing loss.  In February 1997, the 
RO implemented the January 1997 Board decision by assigning a 
noncompensable (zero percent) evaluation for left ear hearing 
loss effective September 25, 1992.  The veteran perfected an 
appeal as to the assignment of a noncompensable disability 
rating.

In November 1999, January 2003, November 2004, and August 
2006, the Board remanded the issue of an increased rating for 
left ear hearing loss to the RO for further development.  In 
December 2007, a supplemental statement of the case (SSOC) 
was issued by the VA Appeals Management Center (AMC) which 
continued the previous denial of this claim.  This claim is 
once again before the Board.

Right ear hearing loss

In a June 2002 rating decision, the RO denied entitlement to 
service connection for right ear hearing loss on a direct 
basis and as secondary to the service-connected left ear 
hearing loss.  Later that month, the veteran filed a Notice 
of Disagreement (NOD) as to that decision.  In its January 
2003 remand, the Board instructed the RO to provide the 
veteran with a statement of the case (SOC) regarding the 
issue of entitlement to service connection for right ear 
hearing loss.  The veteran was provided a SOC on this issue 
in April 2003, and he perfected his appeal as to that issue 
later that month.  

In November 2004 and August 2006, the Board remanded the 
issue of service connection for right ear hearing loss to the 
RO for further development.  
In December 2007, a supplemental statement of the case (SSOC) 
was issued by the VA AMC which continued the previous denial 
of this claim.  This claim is once again before the Board.

Hearings

In April 1999, the veteran testified at a hearing held at the 
RO before a Board member who is no longer employed with the 
Board.  The veteran testified at video conference and Central 
Office hearings before the undersigned Veterans Law Judge in 
March 2004 and in May 2004, respectively.  Transcripts of 
these hearings are associated with the veteran's VA claims 
folder.

Motions

In March 2005 and in July 2006, the Board denied the 
veteran's motions to advance his appeal on the Board's 
docket.  See 38 C.F.R. § 20.900(c) (2007).  In August 2006, 
the Board denied the veteran's motion for a new hearing.  See 
38 C.F.R. 
§§ 20.707, 20.717 (2007). 

Representation

In December 2006, the veteran revoked the authority of 
Disabled American Veterans to act on his behalf and indicated 
that he would represent himself.  See 38 C.F.R. § 20.607 
(2007).



Issues not on appeal

In is August 2006 decision, the Board granted service 
connection for bilateral pes planus and migraine and tension-
type headaches.  In an October 2006 rating decision which 
implemented the Board's decision, a 30 disability rating was 
assigned for bilateral pes planus, effective March 17, 1999; 
and a noncompensable (zero percent) disability rating was 
assigned for migraine and tension-type headaches.  

In a July 2007 RO rating decision, increased ratings for 
bilateral pes planus, a chronic acquired psychiatric disorder 
and headaches were denied.  The veteran has not, to the 
Board's knowledge, expressed dissatisfaction with those 
determinations.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during 
service.

2.  The veteran has been diagnosed with right ear hearing 
loss.

3.  The competent medical evidence indicates that the 
veteran's right ear hearing loss is not related to the in-
service noise exposure or to any other incident of his 
military service.

4.  The competent medical evidence of record does not support 
a conclusion that the veteran's right ear hearing loss is 
caused by or aggravated by his service-connected left ear 
hearing loss.

5.  A February 2007 VA audiological examination shows that 
the veteran has an average pure tone threshold of 53 decibels 
in the right ear, with speech recognition ability of 80 
percent; and average pure tone threshold of 86 decibels in 
the left ear, with speech recognition ability of 74 percent.

6.  A December 1999 VA audiological examination shows that 
the veteran has an average pure tone threshold of 21 decibels 
in the right ear, with speech recognition ability of 86 
percent; and average pure tone threshold of 66 decibels in 
the left ear, with speech recognition ability of 66 percent.

7.  A March 1997 VA audiological examination shows that the 
veteran has an average pure tone threshold of 14 decibels in 
the right ear, with speech recognition ability of 90 percent; 
and average pure tone threshold of 49 decibels in the left 
ear, with speech recognition ability of 80 percent.

8.  A January 1993 VA audiological examination shows that the 
veteran has an average pure tone threshold of 5 decibels in 
the right ear, with speech recognition ability of 94 percent; 
and average pure tone threshold of 41 decibels in the left 
ear, with speech recognition ability of 90 percent.

9.  The evidence in this case does not present an exceptional 
or unusual disability picture with such related factors as a 
marked interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected left 
ear hearing loss, so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).

2.  Right ear hearing loss is not proximately due to or the 
result of the veteran's service-connected left ear hearing 
loss.  38 C.F.R. § 3.310 (2007).

3.  The criteria for an increased disability rating in excess 
of the currently assigned zero percent  rating for the 
veteran's service-connected left ear hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.383, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2007); 
38 C.F.R. § 3.383 (2004); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1998).

4.  The criteria for referral for increased disability rating 
for service-connected left ear hearing loss on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for right ear 
hearing loss and an increased rating for his service-
connected left ear hearing loss, which is currently rated 
zero percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In November 1999, the Board remanded the issue of an 
increased rating for left ear hearing loss for a VA 
examination.  In December 1999, the veteran underwent a VA 
audiological examination.

In January 2003, the Board remanded the issue of an increased 
rating for left ear hearing loss to the RO to schedule the 
veteran for a Travel Board hearing.  
The Board also remanded the issue of service connection for 
right ear hearing loss to the RO to furnish the veteran with 
a SOC on that issue.  The veteran was provided a SOC on this 
issue in April 2003, and he perfected his appeal as to that 
issue later that month.  The veteran testified at a video 
conference hearing and in person at a Central Office hearing, 
both of which were before the undersigned Veterans Law Judge 
in March 2004 and in May 2004, respectively.

In November 2004, the Board remanded both issues to the VA 
AMC to provide the veteran appropriate notice under the 
Veterans Claims Assistance Act of 2000 (VCAA), to schedule 
him for another VA examination, and to obtain a medical nexus 
opinion.  Later in February 2005, the AMC provided 
appropriate VCAA notice to the veteran [this will be 
discussed in greater detail immediately below].  
In April 2005 and June 2005, the veteran underwent VA 
examinations.  The April and June 2005 examiner rendered 
medical nexus opinions.  

In August 2006, the Board remanded both issues to the VA AMC 
to provide the veteran appropriate notice under the VCAA, to 
obtain a copy of a VA audiological examination that was 
purportedly completed in June 2000, to schedule him for 
another VA examination, and to obtain a medical nexus 
opinion.    

Later in August 2006, the AMC provided appropriate VCAA 
notice to the veteran [this will be discussed in greater 
detail immediately below].  In the August 2006 VCAA letter, 
the AMC asked the veteran to identify the facility where he 
underwent a VA audiological examination in June 2000.  In a 
September 2006 statement, the veteran indicated that he 
underwent the audiological examination in June 2000 at the VA 
Medical Center in Chillicothe, Ohio.  In December 2007, the 
AMC obtained records from that facility for the period from 
1999 to 2000; those records did not reflect that the veteran 
underwent an audiological examination in June 2000.  Rather, 
the record indicates that the examination in question was 
done in December 1999.

In February 2007, the veteran underwent a VA examination, and 
the examiner rendered a medical nexus opinion.  The agency of 
original jurisdiction readjudicated the case in the December 
2007 SSOC. 

Therefore, the Board finds that the RO has complied with the 
directives of the November 1999, January 2003, August 2004, 
and August 2006 remands.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO and the AMC informed the veteran of VA's 
duty to assist him in the development of his claims in 
letters sent in August 2001, February 2005, and August 2006, 
which were specifically intended to address the requirements 
of the VCAA.  The August 2001 VCAA letter informed the 
veteran of the evidence necessary to establish direct service 
connection.  The August 2006 letter informed the veteran of 
the evidence necessary to establish secondary service 
connection.  The February 2005 and August 2006 VCAA letters 
informed the veteran of the evidence necessary to establish 
entitlement to an increased rating.  

As for the evidence to be provided by the veteran, in the 
VCAA letters the RO and the AMC asked the veteran to identify 
and send relevant medical evidence.  The RO provided the 
veteran with VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disabilities.

Moreover, in the August 2001 and February 2005 VCAA letters, 
the veteran was informed that VA would provide a medical 
examination or obtain a medical opinion if it is necessary to 
make a decision on his claims.  [Five VA examinations were 
conducted during the period from January 1993 to February 
2007, and medical nexus opinions were rendered by the April 
2005, June 2005, and February 2007 VA examiners.]

In the August 2001 VCAA letter, the veteran was informed that 
VA would make reasonable efforts to help him get evidence to 
support his claim, such as medical records, employment 
records, and records from other Federal agencies.  In the 
February 2005 VCAA letter, the veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the August 2001 VCAA letter, the veteran was told that he 
may submit the evidence relevant to his claim.  In the 
February 2005 and August 2006 VCAA letters, the AMC told the 
veteran that he should submit any evidence in his possession 
relevant to his claims, as follows:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the August 31, 2006 VCAA letter, page 2 and the 
February 16, 2005 letter, page 2.  The VCAA letters thus 
complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letters 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the service connection claim was initially adjudicated by the 
RO in June 2002, after the August 2001 VCAA letter.  
Moreover, the claims were readjudicated in December 2007, 
after several VCAA letters had been sent to the veteran and 
he had ample opportunity to respond to them.  Therefore, the 
timing of the VCAA notice which was given with regard to the 
four elements of 38 U.S.C.A. § 5103 is not at issue as to the 
service connection claim.

As to the left ear hearing loss issue, the claim was 
adjudicated in February 1997, prior to the VCAA letters.  
Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the initial 
adjudication of the claim in February 1997 was clearly both a 
legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

Crucially, the veteran's increased rating claim was 
readjudicated following the issuance of VCAA letters, and 
after that the veteran was allowed the opportunity to present 
evidence and argument in response.  Specifically, the claim 
was readjudicated in the SSOCs issued in 2005, 2006, and 
2007.  Therefore, the essential fairness of the adjudication 
was not affected.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The veteran has pointed to no prejudice or 
due process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice 
which was given with regard to the four elements of 38 
U.S.C.A. 
§ 5103 as to this claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to the service connection claim, 
element (1), veteran status, and element (2), existence of a 
disability, are not at issue.  The service connection claim 
was denied based on element (3), relationship of such 
disability, to the veteran's service.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to this crucial element regarding 
this claim.  Moreover, the AMC specifically addressed 
elements (4) and (5) in the August 2006 letter.

As for the increased rating claim, elements (1), (2) and (3) 
are not at issue.  As explained above, the veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability, element 
(4), in the February 2005 VCAA letter.  Also, the AMC 
specifically addressed elements (4) and (5) in the August 
2006 letter.

Subsequent to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) held that a notice letter must inform the veteran: (1) 
that, to substantiate a claim, the veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
February 2005 VCAA letter the veteran was informed that he 
may submit evidence showing that his service-connected left 
ear hearing loss had increased in severity.  See the February 
16, 2005 VCAA letter, page 2.  In that letter, the veteran 
was told that he may submit statements from other individuals 
who are able to describe from their knowledge and personal 
observations in what manner his disability had become worse.  
The AMC also notified the veteran that he may submit his own 
statement in which he completely described his symptoms, 
their frequency and severity, and other involvement to 
include additional disablement.  

In the August 2006 VCAA, letter the veteran was informed that 
examples of evidence he should tell VA about or give to VA 
that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how your condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect you.  
Therefore, the veteran was informed that to substantiate a 
claim, he must provide medical or lay evidence demonstrating 
a worsening or increase in severity and the effect that 
worsening has on his employment and daily life.



In any event, even if the VCAA letters did not provide 
sufficient notice as to the first prong of the holding 
Vazquez-Flores, the essential fairness of the adjudication 
was not affected because the veteran had actual knowledge of 
what was necessary to substantiate his claim.  See Sanders, 
supra.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Vazquez-Flores, slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  In this case, at his various hearings, the veteran 
testified that his left ear hearing loss had worsened, and he 
discussed how his service-connected left ear hearing loss 
impacted his ability to work and his daily life.  The veteran 
submitted a statement in July 2005 from a former co-worker 
who described the veteran's employment impairment from his 
hearing loss.

As for the second prong of the holding in Vazquez-Flores, the 
notice letters did not provide at least general notice of the 
requirement that specific tests as to the veteran's left ear 
are necessary for a higher rating.  However, the essential 
fairness of the adjudication was not affected because the 
veteran had actual knowledge of this requirement.  See 
Sanders, supra.  The various statements of the veteran 
demonstrate that he has knowledge of the rating criteria for 
hearing loss.  
In particular, and significantly, the veteran has submitted 
to VA copies of the applicable portions of the rating 
schedule, 38 C.F.R. § 4.85 and 38 C.F.R. § 4.87, Tables VI, 
VIa, and VII.

As to the third prong of the holding in Vazquez-Flores, in 
the August 2006 letter, the AMC informed the veteran that the 
rating for his disability can be changed if there are changes 
in his condition and that depending on the disability 
involved, VA will assign a rating from zero percent to as 
much as 100 percent.  The AMC stated that VA uses a schedule 
for evaluating disabilities that is published as title 38 
Code of Federal Regulations, Part 4.  The AMC indicated that 
in rare cases, VA can assign a disability level other than 
the levels found in the schedule for a specific condition if 
his impairment is not adequately covered by the schedule.  
The AMC stated that it would consider evidence of the 
following in determining the disability rating: nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment.  As for impact on daily life, the veteran was 
told that an example of the evidence he should tell VA about 
or give to VA that may affect how VA assigns a disability 
evaluation includes statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the February 2005 VCAA letter the veteran was 
informed that evidence showing an increase in severity may 
include a statement from his doctor containing the physical 
and clinical findings, the results of any laboratory tests or 
x-rays, and the dates of examinations and tests.  In that 
letter, the AMC also told the veteran that he may submit 
statements from other individuals who are able to describe 
from their knowledge and personal observations in what manner 
your disability has become worse.  The AMC also notified the 
veteran that he may submit his statement in which he 
completely describes his symptoms, their frequency and 
severity, and other involvement, to include additional 
disablement.  

In the August 2006 letter, the AMC stated that examples of 
evidence that the veteran should tell VA about or give to VA 
include the following: information about on-going treatment 
records, including VA or other Federal treatment records, you 
have not previously told us about; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects your ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how they affect him.
[As was noted above, the veteran submitted a statement in 
July 2005 from a former co-worker who described the veteran's 
employment impairment from his hearing loss.]

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes service medical records, 
private and VA treatment records, and reports of VA 
examinations, which will be described below.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of these issues has been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  Specifically, he testified at three 
Board hearings.

Accordingly, the Board will proceed to a decision on the 
merits as the issues on appeal.



1.  Entitlement to service connection for right ear hearing 
loss, to include as secondary to service-connected left ear 
hearing loss.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels 
(in decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b) (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.



Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2007); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran seeks service connection for right ear hearing 
loss.  He has alternatively contended that the right ear 
hearing loss is directly due to his military service or is 
secondary to his service-connected left ear hearing loss.

With respect to Hickson and Wallin element (1), current 
disability, there is medical evidence that the veteran 
currently has a right ear hearing loss as defined by VA.  VA 
examinations from 1993 to the present have consistently shown 
that the speech recognition score in the right ear has been 
below 94 percent.  See 38 C.F.R. § 3.385 (2007).

As is noted elsewhere in this decision, service connection is 
in effect for left ear hearing loss.  Accordingly, Wallin 
[secondary service connection] element (2) has been 
satisfied.

With respect to Hickson [direct service connection] element 
(2), in-service disease or injury, the Board will separately 
address the matters of in-service disease and in-service 
injury.

Concerning in-service disease, a review of service medical 
records reveals no evidence of hearing loss disability as 
defined by VA in the right ear.  A pre-induction audiogram in 
March 1968, the results of which were converted from ASA 
units to ISO(ANSI) units, shows that the auditory thresholds 
were the following:




HERTZ


500
1000
2000
4000
RIGHT
20
10
5
10

An audiogram on separation in May 1971 shows that the 
auditory thresholds were the following: 




HERTZ


500
1000
2000
4000
RIGHT
10
10
10
10

In various statements, the veteran asserts that based on the 
changes in his puretone thresholds, his right ear hearing 
decreased in service and that therefore he had a hearing loss 
in service.  The Board notes that the veteran is comparing 
his pre-induction auditory thresholds in ASA units with the 
separation auditory thresholds in ISO(ANSI) units.  

The April 2005 VA examiners noted that both audiograms from 
service showed that hearing in the right ear was in normal 
range and that there was not a significant 15 decibel 
threshold shift, as used in Occupational Safety and Health 
Administration (OSHA) requirements, in the right ear.  The 
examiners indicated that various audiological examinations 
showed that the veteran's right ear hearing was essentially 
in the normal range until 8000 Hertz.  Thus, according to the 
April 2005 examination report, regardless of minor changes in 
service, the veteran's hearing was still within normal limits 
at the relevant frequencies on both entrance into and 
separation from service.  See Hensley, 5 Vet. App. at 157 
[the threshold for normal hearing is from 0 to 20 decibels].

The February 2007 VA examiners, one of whom examined the 
veteran in June 2005, again noted that both audiograms from 
service showed that hearing was essentially within the normal 
range in the right ear and that substantial shifts in 
thresholds (greater than 15 decibels as per OSHA requirement) 
were not evident in the right ear throughout military 
service.  The examiners concluded that there was no evidence 
available to validate a disability of hearing in the right 
ear during military service.  

It is now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. The veteran's statement 
concerning his hearing levels in service carry no weight of 
probative value.

Furthermore, the record does not reflect medical evidence 
showing any manifestations of hearing loss during the one 
year presumptive period after separation from service.  See 
38 C.F.R. §§ 3.307, 3.309.  Right ear hearing loss was 
initially noted in January 1993, over 21 years after service.  
Accordingly, Hickson element (2) is not met with respect to 
disease.

With respect to in-service incurrence of injury, in-service 
acoustic trauma has been conceded, and was on of the bases 
for service connection for the left ear.  Therefore, in-
service incurrence of injury, that is to say acoustic trauma, 
has been shown to be sufficient to satisfy Hickson element 
(2).

The critical question, accordingly, is whether Hickson and 
Wallin element (3), medical nexus, is satisfied.  

As to direct service connection, there are of record two 
competent nexus opinions, the reports of the June 2005 and 
February 2007 VA audiological examinations.  Those opinions 
were not favorable to the veteran's claim.  

The June 2005 examiners stated that the hearing loss 
documented on the March 1997 VA examination was due to the 
veteran's age and other health factors, and that there was no 
indication of any right ear hearing loss having a 
relationship to service because that examination was 25 to 30 
years after his military service.  The examiners opined that 
it was not likely that his right ear hearing loss was related 
to military service.  

The Board observes that the examiners evidently overlooked a 
report of right ear hearing loss as defined by VA on a 
January 1993 VA audiological examination.
This was approximately 22 years after service.  Although 
somewhat diminishing the probative value of the report, the 
salient points still remain:  the examiners determined that 
the veteran's right ear hearing acuity did not diminish in 
service, and many years went by before hearing loss was 
identified.

The February 2007 VA opinion came to the same conclusion, 
namely "that the 
veteran's current right hearing loss os less likely than not 
(not likely) related to his military service."

The Board observes that these two opinions appear to be 
congruent with the evidence of record.  As set out above, the 
veteran's separation physical examination shows normal 
hearing, and there is no evidence of hearing loss for several 
decades after service.

With respect to the secondary service connection claim, there 
is of record only one competent nexus opinion, the report of 
the February 2007 VA audiological examination.  That opinion 
was not favorable to the veteran's claim.  The February 2007 
VA examiners opined that there was no evidence to support a 
finding that the left ear hearing loss caused or aggravated 
any hearing loss in the right ear.

The Board has also considered medical treatise evidence 
submitted by the veteran.  The Board notes that medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses].  While the 
article submitted by the veteran discusses acoustic trauma 
being a common cause of hearing loss, this article contains 
no information or analysis specific to the veteran's case, 
and does not draw upon a physical examination of the veteran.  
The Court has held on several occasions that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See generally Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  As such, the treatise evidence submitted by the 
veteran is of no probative value as to the mater of medical 
nexus.  

The only other evidence which purports to relate the 
veteran's right ear hearing loss to events in service or to 
his left ear hearing loss comes from the statements of the 
veteran himself.  As has been discussed above, such lay 
evidence is not competent medical evidence and is entitled to 
no weight of probative value.  See Espiritu, supra; see also 
38 C.F.R. § 3.159 (a)(1).

The veteran has been afforded ample opportunity to furnish 
medical nexus evidence to VA.  He did not do so.  See 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].

The veteran appears to contend that his right ear hearing 
loss began in service and continued thereafter.  The Board is 
of course aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

Specifically, as discussed above the veteran's service 
medical records are pertinently negative, and there is no 
competent medical evidence that the veteran was diagnosed 
with or treated for right ear hearing loss until over two 
decades after his separation from service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].  

Moreover, the veteran initially claimed a left ear hearing 
loss in his September 1992 claim.  He did not claim until 
2000 that he had a right ear hearing loss that began in 
service and continued to the present time.  It does not stand 
to reason that the veteran would file a claim for his left 
ear hearing loss which he believed was related to service 
without mentioning his right ear hearing loss.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  The veteran's assertions of 
continuity of symptomatology are not credible in light of a 
review of the entire record.
  
Also, the June 2005 VA examiners in essence rejected his 
assertion of continuity of symptomatology and did not link 
his current right ear hearing loss to the claimed continuity 
of symptomatology.  See Voerth, supra.

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of noise exposure and the current right 
ear hearing loss or between the service-connected left ear 
hearing loss and the current right ear hearing loss.  Element 
(3) has not been met and the service connection claim fails 
on this basis. 

In summary, in the absence of the required third Hickson and 
Wallin element, medical nexus, a preponderance of the 
evidence is against the claim of entitlement to service 
connection for right ear hearing loss on both a direct and a 
secondary basis.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected left ear hearing loss.

The veteran is seeking an increased disability rating for his 
service-connected left ear hearing loss, which is currently 
evaluated as noncompensably disabling under both 38 C.F.R. § 
4.85 (2007) and 38 C.F.R. § 4.85 (1998).  He essentially 
contends that his left ear hearing loss disability has so 
severely compromised the quality of his life that monetary 
compensation is warranted.  

Pertinent law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Specific schedular criteria 

The veteran's left ear hearing loss is rated as 
noncompensable under Diagnostic Code 6100.

In general, disability ratings for hearing loss are derived 
from a mechanical application of the rating schedule to the 
numeric designations resulting from audiometric testing.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

During the pendency of this appeal, effective June 10, 1999, 
the VA Rating Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  See 64 Fed. Reg. 25,208, 25,209 (1999) (codified at 
38 C.F.R. §§ 4.85-4.87).  Effective December 6, 2002, 
38 C.F.R. § 3.383 was amended as to evaluating hearing 
impairment when hearing loss in one ear is service connected 
and hearing loss in the other ear is not.  See 69 Fed. Reg. 
48,148 (2004) (codified at 38 C.F.R. § 3.383).

The Board notes that the veteran was provided with the 
amended regulations as to 38 C.F.R. §§ 4.85-4.87 and 
38 C.F.R. § 3.383 in the February 2000 and December 2007 
SSOC's, respectively.  Accordingly, there is no prejudice to 
the veteran in deciding this appeal based on those 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected left ear hearing loss under both 
the former and the current criteria of 38 C.F.R. §§ 4.85-4.87 
and both the former and current 38 C.F.R. § 3.383, keeping in 
mind that the revised criteria may not be applied to any time 
period before the effective dates of the changes.  
See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2007); VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. App. 111, 
117 (1997).

Specifically, the pertinent regulations as 38 C.F.R. §§ 4.85-
4.87 do not contain any substantive changes that affect this 
particular case, but add certain provisions that were already 
the practice of VA.  See 38 C.F.R. § 4.85.  The frequencies 
used for the evaluation of hearing loss, the percentage of 
speech discrimination used for the evaluation of hearing 
loss, and the tables used to determine the level of hearing 
impairment and the disability evaluation of each level of 
hearing impairment have not been changed.

(i.)  The former criteria 

The former version of the rating schedule indicated that 
evaluations of defective hearing ranged from non-compensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from service-
connected defective hearing, the schedule established 11 
auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI and 
VII, Diagnostic Codes 6100-6110 (1998).

38 C.F.R. § 4.85(c) (1998) stated that Table VIa provides 
numeric designations based solely on puretone averages and is 
for application only when the Chief of the Audiology Clinic 
certifies that language difficulties or inconsistent speech 
audiometry scores make the use of both puretone averages and 
speech discrimination inappropriate.  
 
As was discussed above, service connection has not been 
granted for right ear hearing loss.  In situations where, as 
here, service connection has been granted only for defective 
hearing involving one ear, and the veteran does not have 
total deafness in both ears, the hearing acuity of the non 
service-connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.   See 38 C.F.R. §§ 3.383, 4.85(f), (h) (2004).



(ii.)  The current criteria

The current rating Schedule provides a table for rating 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  See 38 
C.F.R. § 4.85 (2007).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2007).

Under the current version of 38 C.F.R. § 3.383, compensation 
is payable for hearing loss in both ears as if both 
disabilities were service-connected if (1) hearing impairment 
in the service-connected ear is compensable to a degree of 10 
percent or more; (2) hearing impairment in the nonservice-
connected ear, as measured by audio thresholds or speech 
discrimination scores, meets the criteria to be considered a 
disability under 38 C.F.R. § 3.385; and (3) the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  

The current criteria of 38 C.F.R. § 3.383 is clearly more 
favorable to the veteran's claim.  Therefore, the Board will 
apply only the current criteria of 38 C.F.R. § 3.383 to the 
veteran's left ear hearing loss claim effective from December 
6, 2002.



Analysis

Schedular rating

(i.)  38 C.F.R. §§ 3.383, 4.85

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear, notwithstanding the fact that 
only the left ear is service connected.

The Board will review all audiology examination reports of 
record which are amenable to interpretation.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) [the Board may not 
interpret graphical representations of audiometric data].

The February 2007 VA audiology examination report revealed 
the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
55
55
60
53
LEFT
65
80
95
105
86

Puretone threshold averages were 53 decibels in the right ear 
and 86 decibels in the left ear.  Speech discrimination 
scores at that time were 80 percent in the right ear and 74 
percent in the left ear.  

Treating the right ear hearing loss as normal hearing for 
purposes of determining whether the left ear hearing loss is 
to a compensable degree and, thus, whether the right ear 
hearing loss should be considered pursuant to the new 
38 C.F.R. § 3.383, this examination report yielded a 
numerical designation of I in the right ear [treating the 
right ear hearing loss as normal hearing] and a numerical 
designation of VII for the service-connected left ear [82 to 
89 percent average puretone decibel hearing loss, with 
between 68 and 74 percent speech discrimination].  However, 
the report reflects that the veteran has an exceptional 
pattern of hearing impairment in the left ear because all of 
the specified puretone thresholds are over 55 decibels.  
Entering the puretone threshold average into Table VIA, a 
numerical designation of VIII for the service-connected left 
ear is warranted.  

Entering the category designations of I in the right ear and 
of VIII in the left ear into Table VII, a disability 
percentage evaluation of 0 percent, or noncompensable, is for 
assignment under Diagnostic Code 6100 for the left ear 
hearing loss impairment alone.  The hearing impairment in the 
veteran's left ear is not to a compensable degree.  
Therefore, the hearing impairment in the non service-
connected right ear is not for consideration in evaluating 
the service-connected left ear hearing loss.

[The veteran underwent a VA audiological examination in June 
2005, but the examiners noted that the test results, 
especially in the right ear, were questionable during the 
word recognition test. The veteran had a pattern of responses 
that were atypical.  He was counseled but continued with some 
inconsistent responses.  

The speech recognition threshold in the right ear was 25 
decibels, which was 10 decibels below the anticipated level 
from the best puretone threshold results obtained in the 
right ear.  Similarly, the speech recognition threshold in 
the left ear was 40 decibels, which was 20 to 25 decibels 
below the anticipated level from the best puretone threshold 
results obtained in the left ear.  The examiners concluded 
that the examination showed poor interest consistency and 
even poor reliability within a specific test item.  

The veteran also underwent a VA audiological examination in 
April 2005, but he had bilateral cerumen impaction.  Also, 
the inner test consistency on the examination was poor; the 
examiners also noted that there was some non-organic element.  
The examiners recommended that the examination results not be 
used for any adjudication or change in his rating.  
Therefore, the Board will not consider the results of the 
June 2005 and April 2005 VA examinations in determining 
whether an increased rating is warranted for the left ear 
hearing loss.]  



The December 1999 VA audiology examination report revealed 
the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
20
30
21
LEFT
30
45
85
105
66

Puretone threshold averages were 21 decibels in the right ear 
and 66 decibels in the left ear.  Speech discrimination 
scores at that time were 86 percent in the right ear and 66 
percent in the left ear.  Since the veteran did not have 
total deafness in his right ear, this examination report 
yielded a numerical designation of I in the right ear 
[treating the right ear hearing loss as normal hearing] and a 
numerical designation of VII for the service-connected left 
ear [66 to 73 percent average puretone decibel hearing loss, 
with between 60 and 66 percent speech discrimination].  

Entering the category designations of I in the right ear and 
of VII in the left ear into Table VII, a disability 
percentage evaluation of 0 percent, or noncompensable, is for 
assignment under Diagnostic Code 6100.

The March 1997 VA audiology examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
10
20
14
LEFT
15
25
70
85
49

Puretone threshold averages were 14 decibels in the right ear 
and 49 decibels in the left ear.  Speech discrimination 
scores at that time were 90 percent in the right ear and 80 
percent in the left ear.  Since the veteran did not have 
total deafness in his right ear, this examination report 
yielded a numerical designation of I in the right ear 
[treating the right ear hearing loss as normal hearing] and a 
numerical designation of III for the service-connected left 
ear [42 to 49 percent average puretone decibel hearing loss, 
with between 76 and 82 percent speech discrimination].  

Entering the category designations of I in the right ear and 
of III in the left ear into Table VII, a disability 
percentage evaluation of 0 percent, or noncompensable, is for 
assignment under Diagnostic Code 6100.

In various statements and at the April 1999 hearing, the 
veteran argues that uncomfortable loudness readings from the 
March 1997 evaluation, instead of the air conduction readings 
from that evaluation, should be used for determining the 
severity of his left ear hearing loss.  See April 1999 
hearing transcript, pages 24-25.  The Board notes that the 
veteran is not competent to determine which testing method 
should be used to determine his puretone threshold readings.  
See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1).

The January 1993 VA audiology examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
5
0
10
5
LEFT
unk
10
unk
unk
41

Puretone threshold averages were 5 decibels in the right ear 
and 41 decibels in the left ear.  The Board notes that the 
printout of the report of the January 1993 VA examination 
makes it impossible to determine that puretone thresholds for 
1000, 3000, and 4000 Hertz in the left ear.  However, it 
appears that the puretone threshold average for the left ear 
was 41 decibels.  Speech discrimination scores at that time 
were 94 percent in the right ear and 90 percent in the left 
ear.  Since the veteran did not have total deafness in his 
right ear, this examination report yielded a numerical 
designation of I in the right ear [treating the right ear 
hearing loss as normal hearing] and a numerical designation 
of II for the service-connected left ear [0 to 41 percent 
average puretone decibel hearing loss, with between 84 and 90 
percent speech discrimination].  

Entering the category designations of I in the right ear and 
of II in the left ear into Table VII, a disability percentage 
evaluation of 0 percent, or noncompensable, is for assignment 
under Diagnostic Code 6100.

The Board has considered the report of a private audiological 
evaluation dated in November 1996.  Some parts of the reports 
cannot be interpreted by the Board.  See Kelly v. Brown, 
supra.  The private audiological evaluation does contain 
speech recognition scores, however. Consideration of those 
speech discrimination scores, which reveal 100 percent in the 
right ear and 96 percent in the left ear, and consideration 
of the puretone threshold averages found on the January 1993 
VA audiological examination [5 decibels in the right ear and 
41 decibels in the left ear] yielded a numerical designation 
of I in the right ear and a numerical designation of I for 
the left ear [0 to 41 average puretone decibel hearing loss, 
with between 92 and 100 percent speech discrimination].

Entering the category designations into Table VII, a 
disability percentage evaluation of zero percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's left ear hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  

(ii.) 38 C.F.R. § 4.86

The Board has considered the application of 38 C.F.R. § 
4.86(c) (1998) [exceptional patterns of hearing impairment] 
and 38 C.F.R. § 4.86 (2007) [exceptional patterns of hearing 
impairment].  The veteran's hearing loss does not meet the 
criteria under either section.  More specifically, the Chief 
of the Audiology Clinic did not certify that language 
difficulties or inconsistent speech audiometry scores make 
the use of both puretone averages and speech discrimination 
inappropriate.  Therefore, 38 C.F.R. § 4.86(c) (1998) is not 
applicable to the veteran's claim.  In addition, the 
veteran's hearing tests do not show a result of 30 dB or less 
at 1000 Hz and 70 dB or more at 2000 Hz, as would be required 
for application of table VIa under 38 C.F.R. § 4.86(b).  The 
veteran also does meet the criteria for 38 C.F.R § 4.86(a).  
Each of the four specified frequencies is not 55 dB or more 
in the left ear.  

Accordingly, the rating under 38 C.F.R. § 4.85 is the correct 
rating under the regulations for this veteran.  

In short, the medical evidence does not support a compensable 
evaluation for the veteran's left ear hearing loss under any 
pertinent criteria.  

The Board has no reason to doubt that the veteran experiences 
left ear hearing loss.  Indeed, the presence of hearing loss 
is a prerequisite for service connection.  
See 38 C.F.R. § 3.385 (2007).  As for the level of hearing 
loss, as explained above this must be determined by 
appropriate studies, and in this case the studies performed 
indicate a noncompensable level of hearing loss.

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings".  See Fenderson, 12 Vet. 
App. at 126.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the veteran's 
service-connected left ear hearing loss has not changed 
appreciably since the veteran filed his claim.  There are no 
medical findings or other evidence which would allow for the 
assignment of a compensable disability rating at any time 
during the period of time here under consideration.  

Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection, September 25, 1992.



Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO has considered 38 C.F.R. § 3.321(b)(1) in the 
veteran's case.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for 
the increased disability rating at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
left ear hearing loss.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
evidence shows that the veteran worked as a service 
representative for the Social Security Administration and 
that he last worked in August 2005. There is no indication 
that he had not missed any work because of his left ear 
hearing loss, and there is nothing in the current evidence of 
record to indicate that his left ear hearing loss alone 
causes any unusual employment impairment.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased (compensable) disability rating for his 
service-connected left ear hearing loss.  The claim is 
therefore denied.


ORDER

Service connection for right ear hearing loss is denied.

Entitlement to an increased (compensable) disability rating 
for service-connected left ear hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


